Citation Nr: 1232085	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2008 to May 2009.

This matter is before the Board of Veterans' Appeals (BVA or Board) from a September 2009 determination by VA's Eligibility Center in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran did not complete a continuous period of active duty of at least 24 months.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. § 5303A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  The Veteran does not dispute that she served on active duty for less than 24 months.  Instead, the Veteran has essentially indicated that she was involuntarily separated from service.  A review of the Veteran's DD 214 indicates that she was separated by reason of pregnancy under the provisions of AFI 36-3208.  A review of AFI 36-3208 indicates that separation due to pregnancy is a voluntary separation.

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy basic entitlement criteria.  The criteria, as found at 38 U.S.C.A. § 5303A, are as follows:

(a) Notwithstanding any other provision of law, any requirements for eligibility for or entitlement to any benefit under this title or any other law administered by the Secretary that are based on the length of active duty served by a person who initially enters such service after September 7, 1980, shall be exclusively as prescribed in this title.

(b)(1) Except as provided in paragraph (3) of this subsection, a person described in paragraph (2) of this subsection who is discharged or released from a period of active duty before completing the shorter of--

(A) 24 months of continuous active duty, or 

(B) the full period for which such person was called or ordered to active duty, 

is not eligible by reason of such period of active duty for any benefit under this title or any other law administered by the Secretary.

(2) Paragraph (1) of this subsection applies--

(A) to any person who originally enlists in a regular component of the Armed Forces after September 7, 1980; and 

(B) to any other person who enters on active duty after October 16, 1981, and has not previously completed a continuous period of active duty of at least 24 months or been discharged or released from active duty under section 1171 of title 10. 

(3) Paragraph (1) of this subsection does not apply--

(A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; 

(B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; 

(C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; 

(D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; 

(E) to benefits under chapter 19 of this title; 

(F) to benefits under chapter 30 or chapter 37 of this title by reason of-- 

(i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; 

(ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; 

(iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or 

(iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or 

(G) to benefits under chapter 43 of this title. 

The Veteran in this case served from October 2008 and May 2009.  As such, the Veteran had less than 24 months of active service and did not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A.

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3)(A-E) do not apply in the Veteran's case.  In particular, the Veteran 1) was not discharged or released from active duty under Title 10; 2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; 3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; 4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; and 5) is not seeking benefits under Chapter 19 of Title 38.

38 U.S.C.A. § 5303A(b)(3)(F) does pertain to benefits under Chapter 37, Title 38, United States Code, the very benefits the Veteran seeks in this case.  However, as the Veteran was 1) not discharged for the convenience of the government as described under sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of Title 38, United States Code; 2) not discharged from active duty for a medical condition which preexisted service on active duty and which the Secretary determined was not service connected; 3) not involuntary discharged or released from active duty for the convenience of the Government as a result of a reduction in force; or 4) not discharged or released from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as described at section 3011(a)(1)(A)(ii)(I) of Title 38, the provisions noted at 38 U.S.C.A. § 5303A(b)(3)(F) provide no basis to grant the Veteran's claim.

In sum, the Board can find no provision that allows the Veteran an exception to the basic eligibility requirements under 38 U.S.C.A. § 5303A for VA loan guaranty benefits in this case.  Accordingly, the Veteran does not meet the requirement for eligibility for VA home loan guaranty benefits.

The Veteran has alternatively requested that she be allowed to use a certificate of eligibility granted to her now deceased grandmother.  The Veteran has not referenced any provision, and the Board can find no such provision, that allows for eligibility to be transferred in such a situation.

Eligibility for loan guaranty benefits is determined based on statutory requirements, and the Veteran does not meet those statutory requirements.  As such, the Board has no legal authority to grant entitlement to such benefits.  See 38 U.S.C.A. § 7014.  The law is unequivocal in this matter.  As the Veteran lacks basic eligibility for a VA home loan guaranty, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


